Chase, J.:
The applicant for insurance could not read writing. In response ■to. the-questions propounded by the representative of thé defendant ■he gave truthful answers.' Where the insured gives true answers ' to the questions put to him as á basis of insurance and an authorized agent of the insurance company inserts in the application false answers, the company and not the insured is responsible for then-falsity ; and their falsity is no defense to an action upon the policy. (O'Brien v. Home Benefit Society, 117 N. Y. 310; Sternaman v. Met. Life Ins. Co., 170 id. 13; Mead v. Saratoga & Washington Fire Ins. Co., 81 App. Div. 282.) It does not appear other than from the written application that the applicant made any statement in regard to the value of the building. Ordinarily a statement of value is a mere matter of opinion. (Dacey v. Agricultural Ins. Co., 21 Hun, 83; Smith v. Home Ins. Co., 47 id. 33.)
The indorsement on the policy by the defendant consenting to its transfer by Connery to plaintiff was made after information of the several transfers of the building and in the face of its former recognition of Jenkins as receiver as the Owner of the policy. • The policy was assigned in the manner directed by the defendant. Plaintiff was then the actual owner of the building and defendant should *291"be held to have consented to continue the insurance on the building with the plaintiff as the owner, as effectually as if a new .policy had then been written in her name. (Shearman v. Niagara Fire Ins. Co., 46 N. Y. 526.)
Judgment should be affirmed, with costs.
Judgment unanimously affirmed, with costs.